 


110 HRES 127 EH: Recognizing and celebrating the 50th anniversary of the entry of Alaska into the Union as the 49th State.
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 127 
In the House of Representatives, U. S.,

June 9, 2008
 
RESOLUTION 
Recognizing and celebrating the 50th anniversary of the entry of Alaska into the Union as the 49th State. 
 
 
Whereas July 7, 2008, marks the 50th anniversary of the enactment of the Alaska Statehood Act as approved by the United States Congress and signed by President Dwight D. Eisenhower; 
Whereas the Alaska Statehood Act authorized the entry of Alaska into the Union on January 3, 1959; 
Whereas the land once known as Seward’s Folly is now regarded as critical to the strategic defense of the United States and important to our national and economic security; 
Whereas the people of Alaska remain committed to the preservation and protection of the Union, with among the highest rates of veterans and residents in active military service of any State in the Nation; 
Whereas Alaska is the northernmost, westernmost, and easternmost State of the Union, encompassing an area one-fifth the size of the United States; 
Whereas the State of Alaska has an abundance of natural resources vital to the Nation; 
Whereas Alaska currently provides over 16 percent of the daily crude oil production in the United States and has 44 percent of the undiscovered oil resources and 36 percent of undiscovered conventional gas in the United States; 
Whereas Alaska’s 34,000 miles of shoreline form a gateway to one of the world’s greatest fisheries, providing over 60 percent of the country’s commercial seafood harvest; 
Whereas over 230 million acres of Alaska are set aside in national parks, wildlife refuges, national forests, and other conservation units for the benefit of the entire country; 
Whereas over 58 million acres are designated wilderness in Alaska, representing 55 percent of the wilderness areas in the United States; 
Whereas Alaska Natives, the State’s first people, are an integral part of Alaska’s history, and preserving the culture and heritage of Alaska’s Native people is of primary importance; 
Whereas the passage of the Alaska Native Claims Settlement Act in 1971 signaled a new era of economic opportunity for Alaska Natives; 
Whereas Alaska’s Native people have made major contributions to the vitality and success of Alaska as a State; 
Whereas the people of Alaska represent the pioneering spirit that built this great Nation and contribute to our cultural and ethnic diversity; and 
Whereas the golden anniversary, on January 3, 2009, provides an occasion to honor Alaska’s entry into the Union: Now, therefore, be it  
 
That the House of Representatives recognizes and celebrates the 50th anniversary of the entry of Alaska into the Union as the 49th State. 
 
Lorraine C. Miller,Clerk.
